Citation Nr: 0313117	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury, including cellulitis and disfigurement.  


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from August 1957 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The record indicates that the veteran 
has since relocated to Florida.  In June 2002, the veteran 
failed to appear for a scheduled hearing at the RO with a 
Judge from the Board.  The Board undertook additional 
development of the veteran's claim in order to obtain a VA 
examination in July 2002, but the veteran failed to report 
for the examination. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a right leg injury are first shown more than 
one year after the veteran's separation from service, and are 
not shown to be related to that service.


CONCLUSION OF LAW

The veteran's current right leg disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Right Leg Disability

The veteran contends that he currently suffers from residuals 
of a right leg injury, including cellulitis and 
disfigurement, as a result of an injury during his active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for residuals of a right leg 
injury, including cellulitis and disfigurement, is not 
warranted.

The veteran's service medical records do not show that the 
veteran suffered from any defects concerning his right leg in 
a February 1960 examination report.  Treatment records from 
February 1963 detail that the veteran fell down a ladder in 
January 1963.  It was noted that the wound was first just 
discolored and then later became infected.  A February 1963 
treatment record stated that the veteran had cellulitis 
without lymphangitis of the right lower leg.  The records 
show that the veteran was admitted to the hospital for an 
infected ulcer of the right lower leg with persistent damage.  
The wound was described in the February 1963 treatment note 
as a red indurated area approximately 6 inches in diameter 
with a 31/2 inch necrotic area.  Due to chronic induration, the 
area was excised and a split thickness skin graft was 
applied.  Records show that the veteran was discharged back 
to duty in July 1963 after the skin graft procedure healed 
satisfactorily.  Upon discharge to duty, the record noted 
that the veteran's right leg wound was 3 by 4 centimeters in 
diameter.  A December 1964 examination report noted that the 
veteran had suffered from right leg cellulitis with a status 
post right leg skin graft in February 1963.  Finally, a March 
1966 discharge examination report stated that the veteran had 
a scar that was 2 inches by 11/2 inches in diameter on his 
right lower leg. 

Private treatment records from Dr. Riegler dated in June 1995 
showed that the veteran suffered from a puncture wound and 
shallow ulcer of the right foot as well as inflammation on 
the lateral aspect of the lower leg.  Treatment notes from 
July 1995 and April 1996 detail that the veteran's wound was 
healing well but that he was still suffering from swelling.  
In March 1997, treatment records show that the veteran's 
right lower leg was red and swollen.  The veteran again 
complained of bilateral edema in February and June 1998.  A 
January 1996 radiology report stated that after a limited 
study there was no evidence of deep vein thrombosis in the 
veteran's thigh.  

The veteran failed to report to a scheduled VA examination to 
evaluate his claimed right leg disability in April 2003.  
When a claimant fails to report for an examination in 
conjunction with a claim for compensation, the claim must be 
adjudicated on the evidence of record.  See 38 C.F.R. § 3.655 
(2002).  

The Board acknowledges the veteran's complaints of residuals 
of a right leg injury in his August 1998 and July 1999 
statements.  However, the veteran has not demonstrated that 
he has the medical expertise that would render competent his 
statements as to the relationship between his injury during 
active military service and his current residuals of a right 
leg disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the relationship 
between events incurred during service and his current 
complaints of a right leg disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements can be used 
only to provide a factual basis upon which a determination 
could be made that a particular injury occurred in service, 
not to provide a diagnosis or a medical opinion linking that 
in-service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's current right leg symptoms are 
etiologically related to right leg injury he incurred in his 
period of active service.  The veteran's March 1966 
examination report refer only to a scar; neither this 
examination report nor the other service medical records show 
that the veteran was suffering from any other residuals of a 
right leg disability upon discharge.  The Board notes that 
the veteran reported disfigurement in his July 1999 
statement, and that the March 1966 service discharge 
examination listed his right leg scar as 2 inches by 1 1/2 
inches in diameter.  The presence of any current right leg 
scar and/or disfigurement could have been evaluated at the 
April 2003 scheduled VA examination.  Due to the veteran's 
failure to appear for examination, the veteran's right leg 
disability is evaluated based upon the evidence of record.  
Evidence of record does not show that the veteran suffers 
from disfigurement due to his right lower leg scar.  Private 
treatment records from 1995 and 1996 detail that the veteran 
has suffered from recurrent bilateral swelling of the lower 
extremities and an ulcerated puncture wound in his right 
foot.  None of the competent medical evidence of record, 
however, shows that the veteran's current problems are linked 
to a right leg injury he received during his active service.  
Nor does such evidence describe a disabling scar that may be 
attributed to the injury and cellulitis in service.  Because 
the record lacks competent medical evidence to link any 
current right leg disability to his military service, the 
veteran's claim of service connection for residuals of a 
right leg injury, including cellulitis and disfigurement, 
must be denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for service connection for residuals of a right leg injury, 
including cellulitis and disfigurement.  The appellant has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
January 2001, which notified him of the type of evidence 
necessary to substantiate his claim.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Under 38 U.S.C.A. § 5103A(d), the Board must request an 
examination or opinion if this three part test is met: (1) 
there must be competent evidence of a current disability or 
persistent or recurrent symptoms of disability, and (2) there 
must also be evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (2002).  
In July 2002, the Board undertook additional development of 
the veteran's claim in order obtain a VA examination.  The 
veteran failed to report to a scheduled VA examination to 
evaluate his claimed right leg disability in April 2003.  

The veteran was advised that his failure to report to a 
scheduled examination, without good cause, could result in 
the denial of his claim in an October 2002 letter from the 
Board.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  See 38 C.F.R. § 3.655 (2002).  
Since April 2003, the veteran has failed to furnish any 
explanation for his absence from the examination.  In order 
for VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 
(1991).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that although the VA is required by 
statute and case law to assist veterans in the development of 
claims, the duty to assist is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When, as 
here, a claimant fails to report for an examination in 
conjunction with a claim for compensation, the claim shall be 
adjudicated on the evidence of record.  See 38 C.F.R. § 3.655 
(2002).  A claimant must be prepared to meet his obligations 
by cooperating with VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).


ORDER

Service connection for residuals of a right leg injury, 
including cellulitis and disfigurement, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

